Opinion op the Court by
Judge Peters :
Three grounds are'relied upon here for reversal, First, that appellant’s demurrer to tbe indictment should have been sustained.
That is an error, even if it be one, for which this court cannot reverse the judgment.
By sub-seciion 2 Section 349 Civil Code, it is provided that an error in not setting aside an indictment, or in overruling a demurrer thereto, shall not be sufficient to reverse a judgment.
The second objection is that the court below erred in the instructions given to the jury, and more particularly in the first instruction, in which the jury was told that if the defendant did then and there in any house, or any premises in his possession or under his control "suffer" any men and women, &c., stress being put on the *252word suffer in the objection, in which it is insisted that by the use of that word the jury not only might be, but was most probably misled, as the defendant could not be properly punished unless the disorders complained of were committed in his house, or on his premises with his knowledge and by his permission. The word ;s used in the instruction in the place of, and for'the word “permit” or consent, and implies in the connection in which it is used a knowledge of the improper conduct of those men and women who met at his home, or on his premises, and an acquaintance in the same and in that sense the jury must have understood it and consequently it was not misleading.

C. E. Lee, for appellant. .

As to the last objection that the verdict is not sustained by the evidence it is sufficient to remark that by section 348 Criminal Code it is provided that the judgment can only be reversed for errors of law apparent on the record prejudicial to the appellant, and by section 349, it is jirovided that an error in granting or refusing a new trial, shall not be cause of reversal. Under these provisions it is obvious that the sufficiency of the evidence to sustain the. charge contained in the indictment, cannot be inquired into by this court, nor the judgment be reversed on that ground. In' this case no error was committed in granting instructions, and none seem to have been overruled. Wherefore as the whole case seems to have been submitted to the jury on unobjectional instructions it results that the judgment must be affirmed. Murpwhy vs. Commonwealth 1 Met., 365.